323 F.2d 417
CARTER-BEVERIDGE DRILLING CO., Inc., Appellant,v.J. Willis HUGHES, Appellee.
No. 20264.
United States Court of Appeals Fifth Circuit.
Oct. 16, 1963.

Scott Tennyson, Jackson, Miss., Heidelberg, Woodliff & Franks, Jackson, Miss., Lemle & Kelleher, New Orleans, La., of counsel, for appellant.
Thomas R. Crews, Jackson, Miss., Lucius F. Suthon, New Orleans, La., Alexander, Herring & Crews, Jackson, Miss., of counsel, for appellee.
Before RIVES and JONES, Circuit Judges, and DAWKINS, Jr., District judge.
PER CURIAM.


1
Contrary to appellant's position, we hold that the venue provisions of 28 U.S.C. 1391(c) are not applicable to corporations suing as plaintiffs.  The effect of the statute is that a corporation may be sued in any judicial district in which it is incorporated or linensed to do business or is doing business, and such defendant corporation is considered a resident of the judicial district for venue purposes.  28 U.S.C.A. 1391(c); Robert E. Lee & Co., Inc. v. Veatch, 301 F.2d 434 (C.A. 4, 1961), cert. denied 371 U.S. 813, 83 S. Ct. 23, 9 L. Ed. 2d 55 (1962).


2
Affirmed.